United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-40339
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LUIS GONZALEZ,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:93-CR-96-1
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Luis Gonzalez, federal prisoner # 04434-078, appeals the

district court’s denial of his motion for modification of his

sentence pursuant to 18 U.S.C. § 3582(c)(2).    Gonzalez was

convicted of possession with intent to distribute cocaine.

Gonzalez argues that Amendment 528 merely clarifies the career

offender guideline and, therefore, he need not establish the

retroactivity requirement of 18 U.S.C. § 3582(c)(2).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40339
                                -2-

     The language of the statute provides that a district

court may not modify a term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(2) unless the term has been subsequently lowered by an

amendment to the Sentencing Guidelines.   18 U.S.C. § 3582(c)(2);

see United States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th

Cir. 1997).   An amendment to the Sentencing Guidelines may not be

applied retroactively upon a motion under 18 U.S.C. § 3582(c)(2)

unless it is specifically set forth in U.S.S.G. § 1B1.10(c).

U.S.S.G. § 1B1.10(a), p.s. (Nov. 2001).   Because Amendment 528

is not listed in U.S.S.G. § 1B1.10(c), it may not be applied

retroactively on Gonzalez’s motion.   See United States v. Drath,

89 F.3d 216, 218 (5th Cir. 1996).   Accordingly, the district

court did not abuse its discretion when it denied Gonzalez’s

18 U.S.C. § 3582(c)(2) motion.

     AFFIRMED.